DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the Specification filed July 8, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the substitution of the originally recited “dibutyltin dimercaptide” with “dibutyltin bis(lauryl mercaptide)” on page 10.  “dibutyltin dimercaptide” and “dibutyltin bis(lauryl mercaptide)” refer to two different chemical compounds.  Thus, the original disclosure of “dibutyltin dimercaptide” does not provide support for “dibutyltin bis(lauryl mercaptide)”.  Nor is “dibutyltin bis(lauryl mercaptide)” was disclosed elsewhere in the original specification.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed in the new matter objection to the Specification above, the original disclosure of “dibutyltin dimercaptide” does not provide support for “dibutyltin bis(lauryl mercaptide)”.  Nor is “dibutyltin bis(lauryl mercaptide)” disclosed elsewhere in the Specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 and 6 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0065014 to Jensen et al.
Regarding Claims 1 – 4 and 7.  Jensen et al. teaches a porous polyurethane polishing pad, i.e. a polishing pad comprising a plurality of pores.  The pad further comprises the reaction product of a urethane-based prepolymer and a curing agent (Paragraphs 0039 – 00040; 0046; and 0054).  The polishing pad has a thickness of 20 to 150 mils (0.5 to 3.8 mm) (Paragraph 0050); a specific gravity of 0.6 to 1.5 g/cm3 (Paragraph 0047); a Shore D hardness of 60 to 90 (Paragraph 0048); an elongation of 100 to 200% (Paragraph 0049); and a porosity of up to 35 volume percent (Paragraph 0046).
Jensen et al. is silent with respect to the tensile strength, breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), number of pores per unit area, and pore size distribution of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with tensile strength, breakdown voltage, AWAPD, pores per mm2 , and pore size distribution values in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 6.  Jensen et al. teaches the porous polyurethane polishing pad of Claim 1 wherein the curative agent may be a diamine compound (Paragraph 0044).
Regarding Claims 8 - 9.  Jensen et al. teaches the porous polyurethane polishing pad of Claim 1 wherein the plurality of pores may be derived from a combination of entrapped gas bubbles and hollow core polymeric materials (Paragraph 0046), i.e. a mixture of an inert gas and a solid phase foaming agent.

Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101835087 to Ahn et al.  For the purposes of examination, citations for Ahn et al. are taken from an English-language equivalent of the document, US 10,513,007.
Regarding Claims 1 - 9.  Ahn et al. teaches a porous polyurethane pad which comprises the reaction product of a urethane-based prepolymer – which is formed by reacting an isocyanate compound and polyol - and a curing agent (Column 1, Lines 65 - 67; Column 6, Lines 8 - 12).  
The polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 26 - 28).  The reaction mixture comprises a solid phase foaming agent provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer and which has an average particle size of 10 to 50 micrometers (Column 3, Line 66 – Column 4, Line 6).  A reaction rate controlling agent, for example triethylene diamine, is further provided in the reaction mixture (Column 4, Line 57 – Column 5, Line 16).  The polishing pad has first and second pores of different pore sizes, with the first pores being formed from the solid phase foaming agent and the second pores being formed from an inert gas (Column 3, Line 66 – Column 4, Line 50). 
Ahn et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), number of pores per unit area, and pore size distribution of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Ahn et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with breakdown voltage, AWAPD, pores per mm2 , and pore size distribution values in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.    See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Claims 11 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101835087 to Ahn et al.  For the purposes of examination, citations for Ahn et al. are taken from an English-language equivalent of the document, US 10,513,007.
Regarding Claims 11 - 17.  Ahn et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent (Column 6, Lines 8 – 10; Column 7, Lines 1 - 6).  The solid phase foaming agent is provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer in Example 1.  A reaction rate controlling agent, for example triethylene diamine, may also be further provided to the reaction mixture (Column 3, Line 66 – Column 4, Line 6; Column 4, Line 57 – Column 5, Line 16). An inert gas may be fed in a volume of 15 to 30 volume% based on the volume of the mixture (Column 4, Lines 37 - 52).  The mixture is then fed into a mold and cured (Column 7, Lines 1 - 12).  The obtained polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 26 - 28).  
Ahn et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), and pore size distribution of the polishing pad. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with breakdown voltage, AWAPD, and pore size distribution values in the instantly claimed ranges - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101835090 to Ahn et al.  For the purposes of examination, citations for Ahn et al. are taken from an English-language equivalent of the document, US 10,518,383.
Regarding Claims 1 - 9.  Ahn et al. teaches a porous polyurethane pad which comprises the reaction product of a urethane-based prepolymer – which is formed by reacting an isocyanate compound and polyol - and a curing agent (Column 1, Lines 65 - 67; Column 3, Lines 23 – 25; and Column 6, Lines 16 - 28).  
The polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 25 - 27).  The reaction mixture comprises a solid phase foaming agent provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer and which has an average particle size of 10 to 50 micrometers (Column 3, Line 65 – Column 4, Line 6).  A reaction rate controlling agent, for example triethylene diamine, is further provided in the reaction mixture (Column 4, Line 57 – Column 5, Line 15).  The polishing pad has first and second pores of different pore sizes, with the first pores being formed form the solid phase foaming agent and the second pores being formed from an inert gas (Column 3, Line 65 – Column 4, Line 50). 
Ahn et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), number of pores per unit area, and pore size distribution of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Ahn et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with breakdown voltage, AWAPD, pores per mm2, and pore size distribution values in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.    See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 11 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101835090 to Ahn et al.  For the purposes of examination, citations for Ahn et al. are taken from an English-language equivalent of the document, US 10,518,383.
Regarding Claims 11 - 17.  Ahn et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent (Column 6, Lines 8 – 10; Column 7, Lines 1 - 6).  The solid phase foaming agent is provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer in Example 1.  A reaction rate controlling agent, for example triethylene diamine, may also be further provided to the reaction mixture (Column 3, Line 65 – Column 4, Line 6; Column 4, Line 57 – Column 5, Line 15). An inert gas may be fed in a volume of 15 to 30 volume% based on the volume of the mixture (Column 4, Lines 37 - 52).  The mixture is then fed into a mold and cured (Column 7, Lines 1 - 12).  The obtained polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 26 - 28).  
Ahn et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), and pore size distribution of the polishing pad.  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. properties with values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0061097 to Seo et al.
It is noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 1 - 9.  Seo et al. teaches a porous polyurethane pad which comprises the reaction product of a urethane-based prepolymer – which is formed by reacting an isocyanate compound and polyol - and a curing agent (Paragraphs 0017, 0019, and 0068).  In Example 1, the polishing pad has a thickness of 2 mm, an average pore size of 30 micrometers, a specific gravity of 0.801 g/cm3, a hardness at 23°C of 60 Shore D, a tensile strength of 20.0 N/mm2, an elongation of 155%, and a ratio of pore area of 45.6% (Paragraph 0083 and Table 1).  A reaction rate controlling agent (PUGL-550D) is further provided in the reaction mixture (Paragraph 0080).  The polishing pad has first and second pores of different pore sizes, with the pores set being formed form the solid phase foaming agent and the second pores being formed from an inert gas (Paragraphs 0080 and 0103). 
Seo et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), number of pores per unit area, and pore size distribution of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Seo et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with breakdown voltage, AWAPD, pores per mm2, and pore size distribution values in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.    See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 11 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0061097 to Seo et al.
It is noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 11 - 17.  Seo et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent into a mold (Paragraphs 0017, 0064, and 0068 - 0069).  The solid phase foaming agent is provided in an amount of 2 parts by weight per 100 parts by weight of the urethane-based prepolymer in Example 1.  PUGL-550D also provided as a reaction rate controlling agent in the reaction mixture (Paragraph 0080 (see Paragraph 0080). An inert gas may be fed in a volume of 15 to 30 volume% based on the volume of the mixture (Paragraph 0063).  The mixture is then cured (Paragraph 0071).
In Example 1, the polishing pad has a thickness of 2 mm, an average pore size of 30 micrometers, a specific gravity of 0.801 g/cm3, a hardness at 23°C of 60 Shore D, a tensile strength of 20.0 N/mm2, an elongation of 155%, and a ratio of pore area of 45.6% (Paragraph 0083 and Table 1).
Seo et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), and pore size distribution of the polishing pad. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with breakdown voltage, AWAPD, and pore size distribution values in the instantly claimed ranges - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,513,007 to Ahn et al.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 1 - 9.  Ahn et al. teaches a porous polyurethane pad which comprises the reaction product of a urethane-based prepolymer – which is formed by reacting an isocyanate compound and polyol - and a curing agent (Column 1, Lines 65 - 67; Column 6, Lines 8 - 12).  
The polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 26 - 28).  The reaction mixture comprises a solid phase foaming agent provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer and which has an average particle size of 10 to 50 micrometers (Column 3, Line 66 – Column 4, Line 6).  A reaction rate controlling agent, for example triethylene diamine, is further provided in the reaction mixture (Column 4, Line 57 – Column 5, Line 16).  The polishing pad has first and second pores of different pore sizes, with the first pores being formed from the solid phase foaming agent and the second pores being formed from an inert gas (Column 3, Line 66 – Column 4, Line 50). 
Ahn et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), number of pores per unit area, and pore size distribution of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Ahn et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with breakdown voltage, AWAPD, pores per mm2 , and pore size distribution values in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.    See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 11 - 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,513,007 to Ahn et al.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 11 - 17.  Ahn et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent (Column 6, Lines 8 – 10; Column 7, Lines 1 - 6).  The solid phase foaming agent is provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer in Example 1.  A reaction rate controlling agent, for example triethylene diamine, may also be further provided to the reaction mixture (Column 3, Line 66 – Column 4, Line 6; Column 4, Line 57 – Column 5, Line 16). An inert gas may be fed in a volume of 15 to 30 volume% based on the volume of the mixture (Column 4, Lines 37 - 52).  The mixture is then fed into a mold and cured (Column 7, Lines 1 - 12).  The obtained polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 26 - 28).  
Ahn et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), and pore size distribution of the polishing pad. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with breakdown voltage, AWAPD, and pore size distribution values in the instantly claimed ranges - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,518,383 to Ahn et al.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 1 - 9.  Ahn et al. teaches a porous polyurethane pad which comprises the reaction product of a urethane-based prepolymer – which is formed by reacting an isocyanate compound and polyol - and a curing agent (Column 1, Lines 65 - 67; Column 3, Lines 23 – 25; and Column 6, Lines 16 - 28).  
The polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 25 - 27).  The reaction mixture comprises a solid phase foaming agent provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer and which has an average particle size of 10 to 50 micrometers (Column 3, Line 65 – Column 4, Line 6).  A reaction rate controlling agent, for example triethylene diamine, is further provided in the reaction mixture (Column 4, Line 57 – Column 5, Line 15).  The polishing pad has first and second pores of different pore sizes, with the first pores being formed form the solid phase foaming agent and the second pores being formed from an inert gas (Column 3, Line 65 – Column 4, Line 50). 
Ahn et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), number of pores per unit area, and pore size distribution of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Ahn et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with breakdown voltage, AWAPD, pores per mm2 , and pore size distribution values in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.    See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Claims 11 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,518,383 to Ahn et al.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 11 - 17.  Ahn et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent (Column 6, Lines 8 – 10; Column 7, Lines 1 - 6).  The solid phase foaming agent is provided in an amount of 0.5 to 10 parts by weight per 100 parts by weight of the urethane-based prepolymer in Example 1.  A reaction rate controlling agent, for example triethylene diamine, may also be further provided to the reaction mixture (Column 3, Line 65 – Column 4, Line 6; Column 4, Line 57 – Column 5, Line 15). An inert gas may be fed in a volume of 15 to 30 volume% based on the volume of the mixture (Column 4, Lines 37 - 52).  The mixture is then fed into a mold and cured (Column 7, Lines 1 - 12).  The obtained polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, and a porosity of 45 to 50% (Column 1, Line 65 – Column 2, Line 5; Column 8, Lines 26 - 28).  
Ahn et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), and pore size distribution of the polishing pad.  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. properties with values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0329376 to Heo et al.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 1 - 9.  Heo et al. teaches a porous polyurethane polishing pad which comprises the reaction product of a urethane-based prepolymer – which is formed by reacting an isocyanate compound and polyol - and a curing agent (Paragraph 0009).  
The polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, a total area of pores up to 60%, and a breakdown voltage of 14 to 23 kV (Paragraph 0009). 
Heo et al. is silent regarding the area-weight average pore diameter of the polishing pad (AWAPD), number of pores per unit area, and pore size distribution of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Heo et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with AWAPD, pores per mm2, and pore size distribution values in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 
 
Claims 11 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0329376 to Heo et al.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 11 – 17.  Heo et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent (Paragraph 0010).  
The polishing pad has a thickness of 1.5 to 2 mm, an average pore diameter of 10 to 60 micrometers, a specific gravity of 0.7 – 0.9 g/cm3, a surface hardness at 25°C of 35 to 65 Shore D, a tensile strength of 15 to 25 N/mm2, an elongation of 80 to 250%, a total area of pores up to 60%, and a breakdown voltage of 14 to 23 kV (Paragraph 0010). 
Heo et al. is silent regarding breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), and pore size distribution of the polishing pad.  However, the reference(s) teach a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. properties with values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0229237 to Seo et al.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 1 - 9.  Seo et al. teaches a porous polyurethane polishing pad which comprises the reaction product of a urethane-based prepolymer – which is formed by reacting an isocyanate compound and polyol - and a curing agent (Paragraph 0009).  
With respect to the properties not expressly taught by Seo et al., the reference teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a polishing pad having properties within the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.    See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 

Claims 11 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0229237 to Seo et al.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 11 - 17.  Seo et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent (Paragraph 0010).  
With respect to the properties not expressly taught by Seo et al., the reference teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. properties with values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0314954 to Heo et al.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 1 – 9.  Heo et al. teaches a porous polyurethane polishing pad which comprises the reaction product of a urethane-based prepolymer – which is formed by reacting an isocyanate compound and polyol - and a curing agent (Paragraph 0064).  
With respect to the properties not expressly taught by Heo et al., the reference teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Heo et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with AWAPD, pores per mm2 , and pore size distribution values in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.    See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process. 
 
Claims 11 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0314954 to Heo et al.
It is also noted that the applied reference has a common assignee and inventor(s) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claims 11 – 17.  Heo et al. teaches a process for preparing a porous polyurethane pad which comprises injecting a reaction mixture comprising a urethane-based prepolymer, a curing agent, a solid phase foaming agent, and a reaction rate controlling agent (Paragraph 0064).  
With respect to the properties not expressly taught by Heo et al., the reference teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. properties with values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0065014 to Jensen et al., as applied to Claim 1 above, and further in view of WO 2015/151784 to Itoyama et al.  For the purposes of examination, citations for Itoyama et al. are taken from an English-language equivalent of the document, US 2017/0014970.
Regarding Claims 4 and 5.  Jensen et al. teaches the porous polyurethane polishing pad of Claim 1.  Jensen et al. does not expressly teach the reaction mixture for forming the polishing pad further comprises a reaction rate controlling agent.  However, Itoyama et al. teaches the concept of providing a catalysts, such as triethylene diamine or dibutyltin dilaurate, in the reaction mixture for forming a polishing pad (Paragraphs 0050 and 0052).  Jensen et al. and Itoyama et al. are analogous art as they are from the same field of endeavor, namely porous polyurethane polishing pads.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include a catalyst, such as triethylene diamine or dibutyltin dilaurate, in the reaction mixture of Jensen et al.  The motivation would have been that the use of a catalyst would provide the chemical reaction which forms the polyurethane with a faster rate, thereby increasing the efficiency of the manufacturing process.
Claims 11 - 13 and 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0065014 to Jensen et al. in view of US 2006/0226567 to James et al.
Regarding Claims 11 and 16 - 17.  Jensen et al. teaches a process for preparing a porous polyurethane polishing pad which comprises providing a urethane-based prepolymer,  a curing agent, and a solid phase foaming agent/material for forming a plurality of pores (EXPANCEL® microspheres) into a mold and then curing the mixture (Paragraphs 0039 – 00040; 0046; 0054; and 0074).  The polishing pad has a thickness of 20 to 150 mils (0.5 to 3.8 mm) (Paragraph 0050); a specific gravity of 0.6 to 1.5 g/cm3 (Paragraph 0047); a Shore D hardness of 60 to 90 (Paragraph 0048); an elongation of 100 to 200% (Paragraph 0049); and a porosity of up to 35 volume percent (Paragraph 0046).
Jensen et al. does not expressly teach how the reaction mixture is delivered to the mold.  However, James et al. teaches the concept of injecting a reaction mixture for forming a polishing pad into a mold (Paragraph 0062).  Jensen et al. and James et al. are analogous art as they are from the same field of endeavor, namely porous polishing pads.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the reaction mixture of Jensen et al. to the mold by injecting.  The motivation would have been that James et al. teaches injecting to be a suitable means of delivering a porous polishing pad reaction mixture to a mold (Paragraph 0062).
Jensen et al. is silent with respect to the tensile strength, breakdown voltage, area-weight average pore diameter of the polishing pad (AWAPD), and pore size distribution of the polishing pad.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Jensen et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. a polishing pad with tensile strength, breakdown voltage, AWAPD, and pore size distribution values in the instantly claimed ranges - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claims 12 - 13.  Jensen et al. teaches the process of preparing a porous polyurethane polishing pad of Claim 11 wherein the plurality of pores may be derived from a combination of entrapped gas bubbles and hollow core polymeric materials (Paragraph 0046), i.e. a mixture of an inert gas and a solid phase foaming agent.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0065014 to Jensen et al. in view of US 2006/0226567 to James et al., as applied to Claim 10 above, and further in view of WO 2015/151784 to Itoyama et al.  For the purposes of examination, citations for Itoyama et al. are taken from an English-language equivalent of the document, US 2017/0014970.
Regarding Claims 14 and 15.  Jensen et al. teaches the process of preparing a porous polyurethane polishing pad of Claim 11 but does not expressly teach the reaction mixture for forming the polishing pad further comprises a reaction rate controlling agent.  However, Itoyama et al. teaches the concept of providing a catalyst, such as triethylene diamine or dibutyltin dilaurate, in the reaction mixture for forming a polishing pad (Paragraphs 0050 and 0052).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include a catalyst, such as triethylene diamine or dibutyltin dilaurate, in the reaction mixture of Jensen et al.  The motivation would have been that the use of a catalyst would provide the chemical reaction which forms the polyurethane with a faster rate, thereby increasing the efficiency of the manufacturing process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 9 and 11 - 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 8 of U.S. Patent No. 10,518,383. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  With respect to the properties not expressly claimed in the claims of U.S. Patent No. 10,518,383, the patent claims set forth a process for preparing the polishing pad employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. property values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 – 9 and 11 - 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 8 of U.S. Patent No. 10,513,007. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  With respect to the properties not expressly claimed in the claims of U.S. Patent No. 10,513,007, the patent claims set forth a process for preparing the polishing pad employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. property values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  

Claims 1 – 9 and 11 - 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3 – 6, and 8 - 14 of copending Application No. 16/462,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  With respect to the properties not expressly claimed in the claims of Application No. 16/462,180, the conflicting application claims set forth a process for preparing the polishing pad employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. property values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 9 and 11 - 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 20 of copending Application No. 16/385,653 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  With respect to the properties not expressly claimed in the claims of Application No. 16/385,653, the conflicting application claims set forth a process for preparing the polishing pad employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. property values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that the claims as amended obviate all outstanding obviousness-type double patenting rejections.  The Office respectfully disagrees.  The subject matter of original Claims 10 and 18 have been incorporated into the independent claims.  It is Office’s position that these limitations would be implicitly achieved in the inventions of the conflicting applications/patents for the reasons detailed in the obviousness-type double patenting rejections presented in the previous and present Office actions.
B) Applicant argues the subject matter of the independent claims is not taught by the prior art, more specifically that all of the applied references fail to disclose, teach, or suggest the pore dimeter of the maximum peak (Y) and the sum of the cross-section area of a specific pore diameter (Y-5µm or less) based on the maximum peak.  
The Office recognizes that the applied reference do not expressly disclose the aforementioned pore size distribution features set forth in the claims.  However, it has been held that, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP 2144.01)
As described in each of the prior art rejections, each of the applied references teaches a polishing pad and process for preparing a polishing pad prepared employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Further, the polishing pads produced share a number of the instantly claimed properties, e.g. density, elongation values, porosity, etc. in the claimed ranges.  Therefore, the claimed effects and physical properties, i.e. pore size distribution values in the instantly claimed ranges, would implicitly be achieved by in a product or a process of making such a product employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  
When the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also In re Best, 562 F.2d 1252, 1255 (CCPA 1977) “Where . . . the claimed and prior art products are identical or substantially identical . . . the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. . . . [The] fairness [of the burden-shifting] is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”  
The Office does note that applicant reproduces Table 1 of the Specification in the remarks, in which the properties of the polishing pads of Comparative Example 1 and Inventive Examples 1 and 2 are shown.  Though it is noted that the pore size distribution values of the polishing pad of Comparative Example 1 are outside the claimed ranges, this polishing pad does not correspond to the closest prior art.  The polishing pad of Comparative Example 1 is prepared with only an inert gas.  On the other hand, the polishing pad of Example 1 is prepared with three solid phase foaming agents and the polishing pad of Example 2 is prepared with a solid phase foaming agent and nitrogen gas.  
Per the instant specification, the inventive polishing pad pores are derived from a mixture of at least two solid phase foaming agents or at least one solid phase foaming agent and one gas (see [0046] – [0048]).  Thus, it would be expected that the polishing pad of the Comparative Example 1 would not have the instantly claimed pore size distribution.  In contrast, as detailed in the various rejections above, the applied references use a combination of solid foaming agent and inert gas, a combination to which the claimed pore size distribution is attributed in the instant application.  Comparative Example 1 is not then properly relied upon to show that the claimed pore size distribution would not necessarily be obtained this combination of blowing agents is used, as in the prior art.

Correspondence
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764